            Case 1:19-cv-09399-ER Document 42 Filed 05/21/20 Page 1 of 2



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Poof-Slinky, LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



POOF-SLINKY, LLC,

Plaintiff

v.
                                                            CIVIL ACTION No.
A.S. PLASTIC TOYS CO., LTD., et al.,                          19-cv-9399 (ER)
Defendants




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Poof-
Slinky, LLC (“Poof” or “Plaintiff”), by its undersigned attorneys, hereby gives notice of
dismissal of all claims against Defendant Yiwu City JO Toys Co., Ltd in the above-captioned
action, with prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.




                                                 1
         Case 1:19-cv-09399-ER Document 42 Filed 05/21/20 Page 2 of 2




Dated: May 20, 2020                             Respectfully submitted,

                                                       EPSTEIN DRANGEL LLP


                                                 BY: _/s/ Brieanne Scully______
                                                       Brieanne Scully (BS 3711)
                                                       bscully@ipcounselors.com
                                                       EPSTEIN DRANGEL LLP
                                                       60 East 42nd Street, Suite 2520
                                                       New York, NY 10165
                                                       Telephone: (212) 292-5390
                                                       Facsimile:     (212) 292-5391
                                                       Attorneys for Plaintiff
                                                       Poof-Slinky, LLC

It is so ORDERED.

Signed at New York, NY on May 21, 2020.


                                          ________________________________
                                          Judge Edgardo Ramos
                                          United States District Judge




                                            2
